DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-30, drawn to generating half-tone indicator, classified in H04L5/0055.
II. Claims 31-40, drawn to determining unlink and downlink subcarriers, classified in H04W72/0413.
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have no common features and have different designs, modes of operation.
During a telephone conversation with Mr. Wenhao Xiong on March, 24, 2021 a provisional election was made without traverse to prosecute the invention of I, claims 21-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



4.	Claim(s) 21-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldemair et al (US 2020/0028658).
Claims 21 and 26.
Baldemair discloses an apparatus  and method of a User Equipment (UE) operable to communicate with a Fifth-Generation Evolved Node-B (gNB) on a wireless network, comprising:
one or more processors  (1001) to:
process a configuration transmission carrying a half-tone shifting indicator (receive and process an order from a network node regarding a half tone configuration; paragraph [0040]); 
select one or more subcarrier frequencies for Uplink (UL) transmission based on the half-tone shifting indicator (selecting shifted subcarriers;paragraph [0041]); and
generate a UL transmission for the one or more subcarrier frequencies, wherein the half-tone shifting indicator has a first value indicating application of a half-subcarrier offset, and a second value indicating no application of the half-subcarrier offset (since the indication to apply a shift or not, it has a first value for the shift and a second value for no shift; see paragraph [0041])
an interface (1008) for generating UL sending UL transmission to a transmission circuitry and for receiving DL transmissions from a receiving circuitry.

Claims 22 and 27.
Baldemair discloses the UE is configured to have a subcarrier spacing of 15 kilohertz (kHz), and the half-tone shift has a magnitude of 7.5 kHz.  See paragraph [0043].

Claims 23, 28.
Baldemair discloses he configuration transmission is a Radio Resource Control (RRC) signaling transmission, as the order is from a network node of LTE or New Radio to the wireless device, where RRC is used for a connection establishment.  See paragraph [0029]. 

Claims 24 ,29.
Baldemair discloses the UL transmission comprises at least one of: a Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform, or a Discrete Fourier Transform Spread Orthogonal Frequency Division Multiplexing (DFT-s-OFDM) waveform.  See paragraph [0036] describing DFTS-OFDM.

Claims 25,30.
Baldemair discloses the one or more processors are to generate a Radio Frequency (RF) shifting indicator for an RF circuitry based on the halftone shifting indicator in that the processing circuit receives the half-tone configuration order and must generate an indicator to the transmitting module 1003 to that it can apply a half-tone shift.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632